DETAILED ACTION
This is in response to Applicants Request for Continued Examination (RCE) filed 06/27/2022 which has been entered. Claims 1, 6, 11, 14 and 20 have been amended. Claims 4 and 15 have been cancelled. Claims 21 and 22 have been added. Claims 1-3, 5-14 and 16-22 are still pending in this application, with Claims 1, 11 and 20 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 5-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-9, 11-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sidi et al (2020/0014642 A1) in view of Tamblyn et al (2017/0324868 A1), and further in view of Sigmund et al (2010/0159889 A1). 
As per Claim 1, Sidi teaches a call processing system, comprising: an automated call system configured to: receive an audio call from a caller device (Customer calls IVR: Page 10, Paragraphs [0123] – [0125]; Page 24, Paragraph [0339]); and solicit a response from a caller (Page 10, Paragraphs [0126] – [0128]; Page 24, Paragraph [0339]); an exit point router configured to transfer responsibility for the audio call to one or more exit points based on an input received from the caller (Page 10, Paragraph [0129]; Page 24, Paragraph [0339]).
Sidi teaches a deflection and response system configured to: in response to the audio call, send a first text message to the caller device via a first chat entity, the first text message being sent to the caller device without an earlier text message from the caller; and engage in a chat session with the caller (Page 10, Paragraphs [0130] and [0131]; Page 18, Paragraphs [0250] – [0252] and [0254]; Page 24, Paragraph [0339]).
(Note: In paragraph [0254], Sidi describes the use of an interactive multimedia asynchronous chat [e.g. VoiceChat] where a customer may use a combination of a traditional text chat and speech as utilizing speech to text technology to translate spoken audio into text that is inserted in the chat and sent to the enterprise which enables interaction with the customer service representative)
Sidi does not teach a resolution system configured to: identify a perceived issue based on information received from the caller in the audio call and the chat session; after sending of the first text message and identifying the perceived issue, send a second text message to the caller device via a second chat entity comprising a live agent specialized for resolving the perceived issue; and augment the information received from the caller in the audio call and the chat session with information from the text message comprising the recorded audio message.
However, Tamblyn teaches a resolution system configured to: identify a perceived issue based on information received from the caller in the audio call and the chat session (Figure 2A – Reference 202a; Figure 3A – Reference 210; Page 8, Paragraphs [0109] and [0110]); after sending of the first text message and identifying the perceived issue, sending a second text message to the caller device via a second chat entity comprising a live agent specialized for resolving the perceived issue (Page 7, Paragraph [0095]; Page 9, Paragraph [0117]).
Tamblyn also teaches augment the information received from the caller in the audio call and the chat session with information from the text message comprising the recorded audio message (Page 12, Paragraph [0142]). (Note: In paragraph [0142], Tamblyn describes providing contextual information [i.e. input received from the caller during a previous or current communication session] to an agent’s graphical user interface to assist the agent in assisting the caller)
The combination of Sidi and Tamblyn further teaches the second text message being sent to the caller device without an earlier text message from the caller. (Note: After the caller has indicated that they want to join a web chat with an amalgamated widget representative, and received a text message containing a selectable link to causes to caller be placed into the chat. It would be obvious that the live agent would send a chat message to the caller without the caller having to provide a chat message [i.e. greeting the caller])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sidi with the system as taught by Tamblyn to prevent human agents from being needlessly tied up in handling simple requests, thereby allowing them to be more effectively used to handle more complex requests or to monitor the progress of many different automated communications at the same time.
The combination of Sidi and Tamblyn does not teach receive a message indicating that the caller has opted to receive a callback response, the message including a text message comprising a recorded audio message; terminate the chat session in response to receiving the message indicating that the caller has opted to receive a callback response.
However, Sigmund teaches receiving a message indicating that the caller has opted to receive a callback response, the message including a text message comprising a recorded audio message (Page 10, Paragraph [0085]; Page 11, Paragraphs [0093] and [0094]). The combination of Sidi, Tamblyn and Sigmund teaches terminating the chat session in response to receiving the message indicating that the caller has opted to receive a callback response. (Note: Once the caller has opted to receive a callback response it would be obvious to terminate the call as further communication via the chat channel is no longer required)
The combination of Sidi, Tamblyn and Sigmund teaches initiating, based at least in part on the augmented information, a callback to the caller associated with the perceived issue. (Note: As described above, the combination of Sidi and Tamblyn describes providing augmented information and Sigmund describes a callback response. It would be obvious to incorporated accumulated augmented information to provide the highest quality assistance during the callback)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sidi and Tamblyn with the system taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claims 2, 3, 13 and 14, the combination of Sidi, Tamblyn and Sigmund teaches, wherein one of the one or more exit points comprises the deflection and response system; and wherein one of the one or more exit points comprises a call center as described in Claims 1 and 11. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Sidi and Tamblyn with the system and method taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claim 5, the combination of Sidi, Tamblyn and Sigmund teaches wherein the deflection and response system further comprises a callback processor (Tamblyn: Figure 1 – Reference 112 140; Page 4, Paragraph [0071]; Page 9, Paragraph [0117]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sidi and Tamblyn with the system taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claims 6 and 16, the combination of Sidi, Tamblyn and Sigmund teach wherein the deflection and response system is configured to terminate the chat session and initiate a callback via the callback processor as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Sidi and Tamblyn with the system and method taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claims 7 and 17, Sidi teaches wherein the first text message is an SMS message or an Apple Business Chat message (Page 9, Paragraph [0116]; Page 10, Paragraph [0119]).
As per Claims 8, 9 and 18, Sidi teaches wherein the input received from the caller comprises a keypad response and audio response as described in Claim 1. (Note: The use of an IVR and the VoiceChat feature inherently teaches acceptance of caller input as including DTMF – keypad operation as well as caller voice)
As per Claim 11, the combination of Sidi, Tamblyn and Sigmund teaches a call processing method as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sidi and Tamblyn with the method taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claim 12, Sidi teaches determining a destination for the audio call from a selection of one or more exit points (Page 10, Paragraph [0128]). (Note: The caller is prompted to select from a plurality of options [i.e. one or more exit points])
As per Claim 20, the combination of Sidi, Tamblyn and Sigmund teaches a call processing system, comprising: comprising: an automated call system configured to: receive an audio call from a caller device; and solicit a response from a caller; an exit point router configured to transfer responsibility for the audio call to a deflection and response system, wherein the deflection and response system comprises a text processor configured to send a text message to the caller device as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sidi and Tamblyn with the system taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.
As per Claims 21 and 22, the combination of Sidi, Tamblyn and Sigmund teaches wherein the callback is recorded and the augmented information is further augmented by information from the callback (Sidi: Page 4, Paragraph [0035]; Page 6, Paragraph [0069]). (Note: In paragraphs [0035] and [0069]; Sidi describes recordings of interactions between the user and other parties as well as logs of messages, customer interactions)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Sidi and Tamblyn with the system and method taught by Sigmund to provide a mechanism by which an enterprise can know when a targeted party has received and opened a message indicating they were made aware of the specifics associated with the callback allowing the call center be initiate the callback at the requested time knowing the targeted party is aware of the scheduled call.

Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidi et al (2020/0014642 A1) in view of Tamblyn et al (2017/0324868 A1), and further in view of Sigmund et al (2010/0159889 A1) as applied to Claims 1 and 11 above, and further in view of Kumar et al (9,148,512 B1).
As per Claims 10 and 19, the combination of Sidi, Tamblyn and Sigmund teaches the system and method of Claims 1 and 11; but does not teach wherein the input received from the caller comprises a lack of response. However, Kumar teaches wherein the input received from the caller comprises a lack of response (Column 23, Lines 8-37). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Sidi, Tamblyn and Sigmund with the system and method taught by Kumar to provide calling parties an additional opportunity to provide requested information in an attempt to route the communication to an appropriate destination to help ensure that call center resources are not inappropriately terminated or erroneously routed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graylin et al (2018/0359349 A1), OKONKWEO et al (2019/0166252 A1), Kannan et al (2011/0158398 A1), Goldberg et al (2018/0255180 A1), Cheneau-Grehalle (2010/0136965 A1), Tuchman et al (2017/0324868 A1), Mezhibovsky et al (2017/0289355 A1), Rauschenberger et al (2012/0114112 A1), Bouzid et al (2014/0024350 A1). Each of these describes systems and methods of communication management within a call center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652